UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                    No. 96-4600
EDWARD JAMES WATSON, a/k/a Big
Boy,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Rockingham.
William L. Osteen, Sr., District Judge.
(CR-95-307)

Submitted: October 10, 1997

Decided: November 5, 1997

Before HALL, WILKINS, and NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Danny T. Ferguson, Winston-Salem, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Edward James Watson appeals his convictions on fifteen counts of
an indictment charging him with various drug and firearms offenses.
The charges related to Watson's activities as the head of a crack dis-
tribution ring that operated primarily at a mobile home park in Rae-
ford, North Carolina. Watson argues on appeal that the district court
erred when it declined to instruct the jury on the affirmative defense
of duress. We affirm.

Watson admitted at trial that he committed the crimes as charged,
but contended that he did so only because Frankie Smith had threat-
ened that he or others would kill Watson and his family if he did not
sell drugs for Smith. Watson testified that Smith wanted Watson to
establish a drug business at the trailer park and thereby pave the way
for rival drug dealers in Lumber Bridge, North Carolina, to move into
Raeford. Government witnesses testified that Smith was a confiden-
tial informant who introduced undercover officers to Watson and
members of his organization. Watson conceded that he knew a num-
ber of law enforcement officers, with whom he had relatively frequent
contact. Nonetheless, between March and December 1995, Watson
never contacted any officer regarding the alleged threats against him
and his family.

The district court denied defense counsel's request for an instruc-
tion on duress. Even taking as true Watson's allegations that he acted
because of Smith's omnipresent threats, the court found that Watson
had offered no credible evidence that he was unable to remove him-
self from the situation.

The affirmative defense of duress will fail "if there was a reason-
able, legal alternative to violating the law, `a chance both to refuse to
do the criminal act and also to avoid the threatened harm.'" United
States v. Bailey, 444 U.S. 394, 410 (1980) (citation omitted). Thus,
the defendant must demonstrate both that he acted because of a "well-

                     2
grounded fear of immediate death or serious injury" and that he had
"no opportunity to avoid the threatened harm other than by commis-
sion of the act." United States v. Neal, 990 F.2d 355, 359 (4th Cir.
1993). A defense of duress requires a showing by a defendant that he
made a genuine effort to stop the illegal action as soon as the threat
had ceased. See United States v. Sarno, 24 F.3d 618, 621 (4th Cir.
1994). If the evidence is insufficient as a matter of law to support one
of the elements of the defense, the district court may refuse to instruct
the jury on duress. See Bailey, 444 U.S. at 412-15.

The district court in this case properly denied the requested instruc-
tion. Watson had ample opportunity during the course of the charged
conspiracy to contact law enforcement officers and inform them of
Smith's alleged threats. Testimony revealed that Smith was apart
from Watson and his family most of the time. Watson therefore was
not constantly under an immediate threat of death or serious injury.
While he was away from Smith, Watson had ample opportunity to
inform authorities of his claimed predicament. He made no such
effort to disclose the danger, and he was not entitled to an instruction
on duress.

Watson also complains that the district court erred when it refused
to allow Jeremiah Baker to testify that he told Watson of threats
Smith had made against Watson's life. During voir dire, Baker testi-
fied that the threats were made because Smith considered Watson to
be a bad influence on Smith's son and that Smith may have believed
that Watson had engaged in an affair with Smith's wife. Smith men-
tioned nothing to Baker about Watson's drug dealings. Baker stated
that Watson laughed when he heard about these threats. We note that
this is hardly an appropriate reaction by one who takes threats seri-
ously. The court properly excluded Baker's testimony on the basis of
relevancy. The testimony simply did not bolster Watson's version of
why he felt threatened by Smith.

We accordingly affirm the convictions. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before us and argument would not aid the deci-
sional process.

AFFIRMED

                     3